Citation Nr: 1123755	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  05-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for right knee pain (with history of injury prior to service).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from October to November 1975, from August 1976 to June 1978, and from March 1983 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This case was previously before the Board in February 2007, September 2008, and May 2009 when it was remanded for further development.  

In March 2011, the Board requested the opinion of a medical expert from the Veterans Health Administration (VHA).  The requested opinion was received in May 2011.  


FINDINGS OF FACT

1.  The medical evidence clearly and unmistakably shows that the Veteran's right knee chondromalacia patella pre-existed service.

2.  The medical evidence does not clearly and unmistakably show that the Veteran's right knee chondromalacia patella was not aggravated by such service.


CONCLUSION OF LAW

Right knee chondromalacia patella was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for right knee chondromalacia patella, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

At the time of the service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b). When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The United States Court of Appeals for Veterans Claims (Court) has held that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and unmistakable evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for a right knee disorder.  Upon examination at enlistment, the Veteran was noted to have a history of internal derangement of the right knee in 1968.  The examiner noted that a private physician's statement was received and that the Veteran was found to be qualified for entry into active service.  The private treatment note indicated that the Veteran was treated in October 1973 for a right knee injury as a result of a motorcycle accident and that he made an uneventful recovery and had not had any further complaints.  

The Veteran was treated for a right knee problem in October 1975 was diagnosed with chondromalacia of the right knee.  In November 1975 the Veteran was noted to complain of cracking, locking, and grinding in the right knee.  He was indicated to have had an injury in a motorcycle accident in 1973 and was diagnosed with mild chondromalacia patella in the right knee.  In November 1975, on the 22nd day of training, the Veteran was diagnosed with mild chondromalacia patella and found to have existed prior to service.  He received treatment for a knee condition in service in October 1976.  

In a private treatment note, associated with the Veteran's service treatment records, a physician indicated that he Veteran's knee problems originated with a knee injury in basic training.  Medical examination dated in August 1976 revealed a history of internal derangement of the right knee in 1968.  In July 1980 the Veteran was noted to have a past history of chondromalacia of the right patella since 1973.  

In a Report of Medical History, dated in June 1981, the Veteran reported right knee disorder in 1967 and then again in 1975 during basic training with no problem since.  Medical examinations dated in June 1981, February 1983, January 1984, and December 1987 revealed mild chondromalacia of the right patella, 1968, with no subsequent knee problem.  The service treatment records reveal that the Veteran was treated for mild right patellar tendon strain in May 1984.  

In August 1995 he reported pain in the right knee and was diagnosed with rule out torn meniscus.  In December 1995 the Veteran was reported to have a history consistent with right knee meniscal tear but no present symptoms.  The Veteran was diagnosed with a right knee meniscal tear in February 1996.  In a medical examination report, dated in August 1996, the Veteran was noted to have had an injury to his right knee in December 1995 and that he was treated with medication and compress, well healed.  Medical examinations dated in June 1999 and November 2001 note full range of motion of the right knee.  In a Report of Medical History, dated in February 2003, the Veteran reported right knee disorder.

The Veteran's post-service treatment records reveal treatment for meniscal tear, early degenerative disease, and mild chondromalacia patella of the right knee.

In August 2003 the Veteran was afforded a VA Compensation and Pension (C&P) general medical examination.  The Veteran was noted to have developed knee pain in 1976.  The examiner indicated that prior to service the Veteran sustained a right knee injury playing sports and developed a sprain of the right knee.  The examiner noted that the Veteran re-injured his right knee during basic training and that later in his career he wore an Ace bandage that was issued.  It was noted that the right knee would intermittently lock while walking or running especially when the Veteran changes direction with the leg or has a lateral movement of the leg and knee.  Both knees were noted to click very loudly during ambulation.  After examination the Veteran was diagnosed with mild impairment of the right knee.

In November 2008 the Veteran was afforded a VA C&P examination.  The Veteran reported that he injured his right knee in October 1973 prior to entering the military.  He stated that he did not develop knee pain until he participated in marching in service and that he was medically discharged for a pre-existing knee condition.  The Veteran indicated that his knee fully recovered and that he was found to be fit for service and reenlisted with a waiver.  After physical examination the Veteran was diagnosed with current Magnetic Resonance Imaging (MRI) scan evidence of a torn meniscus posterior horn of the right medial knee and possible early chondromalacia.  The examiner stated that the evidence suggested a potentially pre-existing condition but that there was no evidence that the condition was exacerbated during the Veteran's active service.  The examiner noted that the there is evidence of isolated right knee injuries in service including a possible meniscal tear but that this was never demonstrated and no chronic condition was noted to have developed as a result.  The examiner indicated that the Veteran's meniscal tear was thought to have been related to a post-discharge injury.  The examiner rendered the opinion that it was less likely that the Veteran's current meniscal tear was related to the Veteran's active service.

In May 2011 a VHA medical expert reviewed the claims file and rendered the opinion that the Veteran had a pre-existing right knee disability at the time of his October 1975 entrance into active service.  The medical expert stated that the Veteran had symptoms shortly after he entered the service in October 1975 and had a history of several pre-service injuries to the right knee.  The medical expert noted that examination in October 1975 showed evidence of chondromalacia patella and an arthrogram not long after that showed evidence of a single irregularity of the cartilage in one view.  The VHA medical expert opined that this was probably early evidence of chondromalacia patella.  As such, the medical expert rendered the opinion that it is more likely than not that this disorder was aggravated by the Veteran's first period of active service.

The VHA medical expert continued to indicate that the Veteran did have a pre-existing right knee disability at the time of his March 1983 entrance into active service.  The chondromalacia patella that was present in 1975 was never completely gone.  The medical expert explained that chondromalacia patella is a degenerative condition that is slowly progressive and rarely completely resolves.  He stated that it is more likely than not that this condition was aggravated during his third period of active service.  The medical expert reported that in 1996 the Veteran complained of right knee pain and requested a knee brace for added stability.  He indicated that on examination in February 2003, prior to retirement from active service, the Veteran reported a history of right knee pain with occasional locking.  The medical expert stated that at this time a diagnosis of chondromalacia patella was again made.

The VHA medical expert further indicated that the record reveals that the Veteran began to experience new symptoms of a meniscus tear in his right knee in addition to his chondromalacia patella during his third period of active duty.  The medical expert stated that the Veteran had a twisting injury to the right knee in August 1995 and was prescribed a knee brace.  In February 1996 the Veteran was diagnosed with a right knee meniscus tear and no diagnostic testing was done at that time.  The medical expert reported that a MRI scan of the right knee in 2005 demonstrated a small tear of the posterior horn of the medial meniscus and some early chondromalacia on the undersurface of the patella.  A repeat MRI in April of 2007 was noted to show an oblique tear of the body and posterior horn of the medial meniscus of the right knee and early degenerative disease of the medial patellar facet and the medial femoral condyle.  The medical expert opined that the Veteran's complaints of pain and locking following the 1995 injury would indicate that the torn cartilage occurred at the time of the 1995 injury.  In addition, the medical expert stated that the MRI changes between 2005 until 2007 showed that the tear became worse after separation from the service.  The medical expert reported that the statement that MRI findings in April 2005 appeared to be fairly recent do not discount the likelihood that the posterior horn medial meniscus tear and chondromalacia patella had been present since at least 1995.  The medical expert rendered the opinion that the chondromalacia patella had probably been present since the early 1970s.  

The Board finds that service connection for right knee chondromalacia patella is warranted.  Upon examination at entrance into active service, although the Veteran was noted to have a history of internal derangement of the right knee, he was not diagnosed with a current right knee disorder and was found to be qualified for entry into active service.  The service treatment records reveal that the Veteran was treated for a right knee disorder and was medically discharged for a right knee disorder.  In addition, the service treatment records show that he was subsequently found to be physically qualified for additional service and that the Veteran had additional treatments for a right knee disorder during these subsequent periods of service.  The post-service treatment records reveal that the Veteran has been diagnosed with meniscal tear, degenerative joint disease, and chondromalacia patella of the right knee.  

The claims file was reviewed by a VHA medical specialist in orthopedics in May 2011.  After review the orthopedist rendered the opinion that the Veteran's right knee chondromalacia pre-existed service based upon a diagnosis shortly after entrance into active service and a history of several pre-service injuries to the right knee.  However, the examiner also rendered the opinion that the Veteran's right knee chondromalacia was aggravated beyond the normal progression of the disorder during active service.  

As the Veteran was not diagnosed with any right knee disorder upon examination at entrance into service, the Veteran is presumed to have been sound condition.  38 U.S.C.A. § 1111.  To rebut this presumption, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Here, the Board finds that the medical evidence of record as interpreted by the VA examiner in November 2008 and the VHA medical expert in May 2011, represents clear and unmistakable evidence that the Veteran's right knee disorder pre-existed the Veteran's service.  However, as the VHA medical expert in May 2011 indicates that the Veteran's right knee disorder was aggravated by the Veteran's active service, the evidence is not clear and unmistakable that the Veteran's right knee chondromalacia patella was not aggravated by the Veteran's active service.  As such, the presumption of soundness has not been rebutted and entitlement to service connection for right knee chondromalacia patella is granted. 


ORDER

Service connection for right knee chondromalacia patella is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


